IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           March 7, 2008

                                                                      Charles R. Fulbruge III
                                       No. 07-30215                           Clerk




In The Matter of: LILJEBERG ENTERPRISES, INC

                            Debtor

LEONARD LEVENSON, A PLC, LEONARD L LEVENSON

                            Appellants

v

LILJEBERG ENTERPRISES INC

                            Appellees


                   Appeal from the United States District Court
                for the Eastern District of Louisiana, New Orleans
                              Cause No. 2:05-CV-921


Before KING, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.